Exhibit 10.42

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 7th day of March, 2016 (the “Amendment Effective Date”) by
and between American Midstream GP, LLC, a Delaware limited partnership
(“Company”) and Michael D. Suder (“Executive”).


Company and Executive may be referred to herein individually as a “Party” or
collectively as the “Parties”. Capitalized terms utilized but not otherwise
defined herein shall have the meanings set forth in that certain Employment
Agreement dated as of December 17, 2013, by and between Company and Executive
(the “Agreement”).


RECITALS


WHEREAS, Company and Executive are parties to the Agreement; and


WHEREAS, Company and Executive desire to amend the Agreement to amend the
definition of Backwater Harvey.


AGREEMENT


NOW, THEREFORE, Company and Executive, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and intending to be
legally bound, hereby agree as follows:
    
1.Defined Terms. The definitions set forth below are hereby amended and restated
as follows:


1.1“Blackwater Harvey” means, collectively, Blackwater Harvey, LLC, a Delaware
limited liability company, and American Midstream Terminaling, LLC, a Delaware
limited liability company.


1.2“Blackwater Direct SG&A” means (i) the total cost of the Blackwater Midstream
Corporate Cost Center (Number 3602), less long term incentive plan compensation
expense, interest expense and non-cash expenses, for the applicable calculation
period, as maintained by on the books and records of the Blackwater Entities,
multiplied by (ii) (A) (1) total Blackwater Harvey revenue, excluding
intercompany revenues, for the applicable calculation period plus (2) fifty
percent (50%) of Blackwater Harvey construction in progress for the applicable
calculation period, including assets placed into service during the applicable
calculation period, divided by (B) (1) the aggregate of revenue for all
Blackwater Entities, excluding intercompany revenues, for the applicable
calculation period plus (2) fifty percent (50%) the aggregate construction in
progress for the applicable calculation period for all Blackwater Entities, all
calculated in accordance with GAAP.


2.Ratification; Primacy. Except as amended by this Amendment, all of the terms,
provisions, covenants and conditions contained in the Agreement remain in full
force and effect; provided, if there is ever any conflict between the Agreement
and this Amendment, the terms, provisions, covenants and conditions contained in
this Amendment shall govern. The terms and provisions of this Amendment are
binding upon and inure to the benefit of the Parties, their representatives,
successors and assigns. As amended



--------------------------------------------------------------------------------

Exhibit 10.42

by this Amendment, the Agreement is ratified and confirmed by the Parties, and
declared to be a valid and enforceable contract between them.


3.Counterparts. This Amendment may be executed in as many counterparts as deemed
necessary. When so executed, the aggregate counterparts shall constitute one
agreement and shall have the same effect as if all Parties signing counterparts
had executed the same instrument.


4.Amendment; Waiver. This Amendment may not be amended or modified except
pursuant to a written instrument signed by all of the Parties. Each Party may
waive on its own behalf compliance by any other Party with any term or provision
hereof; provided, however, that any such waiver shall be in writing and shall
not bind the non-waiving Party. The waiver by any Party of a breach of any term
or provision shall not be construed as a waiver of any subsequent breach of the
same or any other provision.


5.Joint Preparation. The Parties agree and confirm that this Amendment was
prepared jointly by all Parties and not by any one Party to the exclusion of the
other.


6.No Third Party Beneficiaries. This Amendment is not intended to confer upon
any person not a party hereto any rights or remedies hereunder, and no person
other than the Parties is entitled to rely on or enforce any provision hereof.


[Signature Page Follows]



--------------------------------------------------------------------------------

Exhibit 10.42



IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first above written.




AMERICAN MIDSTREAM GP, LLC
By:
/s/ Daniel C. Campbell
 
Name:
Daniel C. Campbell
 
Title:
Senior Vice President and Chief Financial Officer
 
 
 
EXECUTIVE
 
/s/ Michael D. Suder
 
Michael D. Suder
 
 
 




